Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited references in the attached PTO-892 teach similar concepts but do not appear to require all the limitations of claim 1: A mechanical button apparatus comprising: a body including a closed upper portion and an opened lower portion; and a bottom plate configured to be attached on a display screen of a display apparatus to cover the opened lower portion of the body, wherein the body further comprises: an aperture member including a wing set configured to be expanded or contracted in a rotational direction of the body; a photovoltaic (PV) cell array substrate including a PV cell configured to generate power for charging a battery and an optical sensor configured to convert light signals, reflected by the expanded or contracted wing set, into electrical signals; and a circuit substrate configured to operate with the power charged into the battery, calculate number of rotation manipulations of the body by using the electrical signals, and transmit the calculated number of rotation manipulations to the display apparatus. As well as that of claim 7: A mechanical button apparatus comprising: a body including a closed upper portion and an opened lower portion; and 28a bottom plate configured to be attached on a display screen of a display apparatus to cover the opened lower portion of the body, wherein the body comprises: an aperture member including a wing set configured to be expanded or contracted in a rotational direction of the body; a photovoltaic (PV) cell array substrate including a PV cell configured to generate power for charging a battery and an optical sensor configured to convert light signals, reflected by the expanded or contracted wing set, into electrical signals; a magnetic field sensor configured to sense approach or contact of a finger of a user; and a circuit substrate including a plurality of modules configured to calculate number of rotation manipulations of the body by using the electrical signals and to perform data processing for transmitting the calculated number of rotation manipulations to the display apparatus and a power supply configured to, when the approach of the finger is sensed, supply some of the plurality of modules with the power charged into the battery and when the contact of the finger is sensed, supply the other modules with the power charged into the battery. Dependent claims are allowed for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625